Citation Nr: 1760838	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-39 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses at Cripple Creek Rehabilitation Center from April 18, 2013 to April 25, 2013 and from April 29, 2013 to May 11, 2013.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Denver, Colorado Veterans Health System (VAMC).

In December 2016, the appellant testified at a video conference hearing in Denver, Colorado.  A transcript is associated with the claims file.

The electronic claims file is incomplete; however other documents cite to key documents and the Board finds no prejudice to the appellant, in light of the grant.  (See November 2015 Form 9 citing the September 2015 Statement of the Case).  Further, the Board finds the appellant credible and will presume credibility with regard to the factual events and conversations that transpired during the Veteran's treatment.


FINDINGS OF FACT

1.  He received medical treatment from April 18, 2013 to April 25, 2013 and from April 29, 2013 to May 11, 2013, at Cripple Creek Rehabilitation Center, for which he was transferred to after stabilization from a motor vehicle accident where he subsequently died on June [REDACTED], 2014 from pneumonia (he was on ventilation).

2.  The Veteran's death was service-connected in an August 2014 rating decision.

3.  The services provided by Cripple Creek Rehabilitation Center were not authorized in advance by VA.

4.  The Veteran's symptoms at the time he presented at the Cripple Creek Rehabilitation Center from April 18, 2013 to April 25, 2013 and from April 29, 2013 to May 11, 2013, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5.  VA treatment facilities were not reasonably available for treatment of the symptoms.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria have been met for payment or reimbursement of unauthorized medical expenses incurred from a non-VA long-term acute care facility from April 18, 2013 to April 25, 2013 and from April 29, 2013 to May 11, 2013.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2014).  The Board will first address the provisions of 38 U.S.C.A. § 1728, and if necessary, discuss 38 U.S.C.A. § 1725, the Veterans Millennium Health Care and Benefits Act.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met.  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  38 C.F.R. § 17.52.

The implementing regulations of 38 U.S.C.A. § 1728 provide that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.

For purposes of 38 U.S.C.A. § 1728, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary: (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until (a) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (b) such time as a Department facility or other Federal facility accepts such transfer if (i) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer, and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. §§ 1725 (f)(1), 1728(c) (West 2014).

In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The evidence of record shows that the Veteran died in June 2014.  (See Death Certificate).  Prior to his death, he was service connected for posttraumatic disorder, peripheral neuropathy of all extremities, myocardial infarction and cardiac transplant, diabetes mellitus type II, tinnitus, eye condition, bilateral hearing loss, and impotence.  The Death Certificate recorded the Veteran's primary cause of death as tricuspid regurgitation and right heart failure contributed by cardiac transplant and acute kidney failure. 

In August 2014, the RO granted service connection for cause of death primarily because the evidence showed that the tricuspid regurgitation, right heart failure and cardiac transplant which caused his death was directly related to military service.

As a preliminary matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703 (a); 38 C.F.R. § 17.54.

Here, the appellant has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received, nor was there an application for authorization made to VA within 72 hours of the services rendered.  See Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received from April 18, 2013 to April 25, 2013 and from April 29, 2013 to May 11, 2013.

As a result, without prior authorization, the claim must be considered under 38 U.S.C.A. § 1728, which pertain to payment for unauthorized medical expenses.  The record clearly shows that service connection has been established for this condition and that he has been found to have a total disability that is permanent in nature; thus, the criteria for payment under 38 U.S.C.A. § 1728 are met.

As stated above, to be eligible for reimbursement under this provision, the Veteran must satisfy all conditions listed previously.  The Board finds that the present claim fulfills all three factors laid out in 38 U.S.C.A. § 1728, and the appellant's claim for medical reimbursement is granted.

The claim in this case has been denied by the VA based on the following two accounts: first, because it has been determined that a medical emergency was not present; and second, that, in turn, a VA treatment was feasibly available.  As such, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  The Board will discuss these in turn.

The conditions for an "emergency" are defined as follows:

The [medical services were] rendered in a medical emergency were of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120 (b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).

The Board finds that the condition in which the Veteran was in when he was treated by Penrose Hospital was emergent.  He suffered from severe injuries from a motor vehicle accident when he was stabilized and was transferred to long-term acute care, but still had a broken neck and back, need for a respirator, and preexisting service related medical conditions that complicated his treatment.  (See Hearing Transcript p. 4).  The Board notes that the standard for determining an emergent condition that immediate medical attention is required is based on that of a "prudent layperson."  In other words, the Board must view the surrounding circumstances of the Veteran's condition through the lens of the person not equipped with the medical knowledge, education and training of a doctor or nurse, or the foresight of after attained diagnosis, but the view of a layperson leading up to the incident.  In this regard, the Board finds that in viewing the totality of the circumstances that led up to the Veteran receiving care at Cripple Creek Rehabilitation Center and Select, the Veteran's condition was in fact an emergency that a prudent person would have sought immediate medical attention.  He was treated for a motor vehicle accident, where he was then transferred to a rehabilitation center where he died shortly after from complications of his motor vehicle injury and service-connected conditions.

The "prudent layperson" standard must be applied to the circumstances.  Although an ad-hoc analysis of the medical facts could possibly confirm a non-emergent condition, the Veteran, as a layperson, cannot be expected to make such a determination.  As such the Board finds that the circumstance qualifies as an emergent situation that a layperson would find life threatening to not seek out immediate care, and this element is met.

With respect to the issue of whether a VA facility was feasibly available for care, the Board finds that in such an emergent circumstance a VA facility was not feasible.  The private medical facilities tried to place the Veteran in a VA facility to no avail.  The appellant was informed that an opening would not be available until August, but the Veteran had already died by then.  (See Hearing Transcript p. 4).  While the Board recognizes that he had experienced his symptoms for more than a few months, the continuous nature and increased severity of the Veteran's condition during long-term acute care rendered VA facilities not feasible.

Furthermore, the Board notes that as part of the Veteran's array of symptoms, when viewed in totality with the severity of the medical conditions, which ultimately caused his death, and a VA medical facility, which could not meet his needs, the Board finds that any VA facility cannot be considered a reasonable option for the Veteran's medical needs.

Given the findings made herein, there is a reasonable basis for payment or reimbursement of medical expenses incurred in connection with treatment provided from April 18, 2013 to April 25, 2013 and from April 29, 2013 to May 11, 2013 under 38 U.S.C.A. § 1728.  

As a matter of policy, this decision is consistent with the Veterans Choice Program Extension and Improvement Act that, in part, allows Veterans to seek care in the private sector (although it was not available at that time).

Therefore, in resolving all reasonable doubt in the appellant's favor the claim is granted.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran from April 18, 2013 to April 25, 2013 and from April 29, 2013 to May 11, 2013 is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


